

116 HR 4599 IH: Steel Upgrading Partnerships and Emissions Reduction Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4599IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Gonzalez of Ohio (for himself and Mr. Lamb) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo strengthen and enhance the competitiveness of American manufacturing through the research and development of advanced technologies to reduce steelmaking emissions, and for other purposes.1.Short titleThis Act may be cited as the Steel Upgrading Partnerships and Emissions Reduction Act or the SUPER Act of 2021.2.Low-emissions steel manufacturing research program(a)ProgramSubtitle D of title IV of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111 et seq.) is amended by inserting after section 454 the following:454A.Low-emissions steel manufacturing research program(a)PurposeThe purpose of this section is to encourage the research and development of innovative technologies aimed at—(1)increasing the technological and economic competitiveness of industry and manufacturing in the United States; and(2)achieving significant net nonwater greenhouse emissions reductions in the production processes for iron, steel, and steel mill products.(b)DefinitionsIn this section:(1)Commercially available steelmakingThe term commercially available steelmaking means the current production method of iron, steel, and steel mill products.(2)Critical materialThe term critical material has the meaning given such term in section 7002 of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(3)Critical mineralThe term critical mineral has the meaning given such term in section 7002 of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(4)Eligible entityThe term eligible entity means—(A)an institution of higher education;(B)an appropriate State or Federal entity, including a federally funded research and development center of the Department;(C)a nonprofit research institution;(D)a private entity;(E)any other relevant entity the Secretary determines appropriate; and(F)a partnership or consortium of two or more entities described in subparagraphs (A) through (E).(5)Low-emissions steel manufacturingThe term low-emissions steel manufacturing means advanced or commercially available steelmaking with the reduction, to the maximum extent practicable, of net nonwater greenhouse gas emissions to the atmosphere from the production of iron, steel, and steel mill products.(c)In generalNot later than 180 days after the date of enactment of the Steel Upgrading Partnerships and Emissions Reduction Act, the Secretary shall establish a program of research, development, demonstration, and commercial application of advanced tools, technologies, and methods for low-emissions steel manufacturing.(d)RequirementsIn carrying out the program under subsection (c), the Secretary shall—(1)coordinate this program with the programs and activities authorized in title VI of division Z of the Consolidated Appropriations Act, 2021;(2)coordinate across all relevant program offices of the Department, including the Office of Science, Office of Energy Efficiency and Renewable Energy, the Office of Fossil Energy, and the Office of Nuclear Energy;(3)leverage, to the extent practicable, the research infrastructure of the Department, including scientific computing user facilities, x-ray light sources, neutron scattering facilities, and nanoscale science research centers; and(4)conduct research, development, and demonstration of low-emissions steel manufacturing technologies that have the potential to increase domestic production and employment in advanced and commercially available steelmaking.(e)Strategic plan(1)In generalNot later than 180 days after the date of enactment of the Steel Upgrading Partnerships and Emissions Reduction Act, the Secretary shall develop a 5-year strategic plan identifying research, development, demonstration, and commercial application goals for the program in accordance with this section. The Secretary shall submit this plan to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.(2)ContentsThe strategic plan submitted under paragraph (1) shall—(A)identify programs at the Department related to low-emissions steel manufacturing that support the research, development, demonstration, and commercial application activities described in this section, and the demonstration projects under subsection (h);(B)establish technological and programmatic goals to achieve the requirements of subsection (d); and(C)include timelines for the accomplishment of goals developed under the plan.(3)Updates to planNot less than once every two years, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an updated version of the plan under paragraph (1).(f)Focus areasIn carrying out the program established in subsection (c), the Secretary shall focus on—(1)medium- and high-temperature heat generation technologies used for low-emissions steel manufacturing, which may include—(A)alternative fuels, including hydrogen and biomass;(B)alternative reducing agents, including hydrogen;(C)renewable heat generation technology, including solar and geothermal;(D)electrification of heating processes, including through electrolysis; and(E)other heat generation sources;(2)carbon capture technologies for advanced and commercially available steelmaking processes, which may include—(A)combustion and chemical looping technologies;(B)use of slag for carbon dioxide removal;(C)pre-combustion technologies; and(D)post-combustion technologies;(3)smart manufacturing technologies and principles, digital manufacturing technologies, and advanced data analytics to develop advanced technologies and practices in information, automation, monitoring, computation, sensing, modeling, and networking to—(A)model and simulate manufacturing production lines;(B)monitor and communicate production line status; and(C)model, simulate, and optimize the energy efficiency of manufacturing processes;(4)technologies and practices that minimize energy and natural resource consumption, which may include—(A)designing products that enable reuse, refurbishment, remanufacturing, and recycling;(B)minimizing waste from advanced and commercially available steelmaking processes, including through the reuse of waste as resources in other industrial processes for mutual benefit;(C)increasing resource efficiency; and(D)increasing the energy efficiency of advanced and commercially available steel­mak­ing processes;(5)alternative materials and technologies that produce fewer emissions during production and result in fewer emissions during use, which may include—(A)innovative raw materials;(B)high-performance lightweight materials;(C)substitutions for critical materials and critical minerals; and(D)other technologies that achieve significant carbon emission reductions in low-emissions steel manufacturing, as determined by the Secretary; and(6)high-performance computing to develop advanced materials and manufacturing processes contributing to the focus areas described in paragraphs (1) through (5), including—(A)modeling, simulation, and optimization of the design of energy efficient and sustainable products; and(B)the use of digital prototyping and additive manufacturing to enhance product design.(g)Testing and validationThe Secretary, in consultation with the National Institute of Standards and Technology, shall support the development of standardized testing and technical validation of advanced and commercially available steelmaking and low-emissions steel manufacturing through collaboration with one or more National Laboratories, and one or more eligible entities.(h)Demonstration(1)EstablishmentBeginning on the date of enactment of the Steel Upgrading Partnerships and Emissions Reduction Act, the Secretary, in collaboration with industry partners, institutions of higher education, and the National Laboratories, shall support an initiative for the demonstration of low-emissions steel manufacturing, as identified by the Secretary, that uses either—(A)a single technology; or(B)a combination of multiple technologies.(2)Selection requirementsIn selecting eligible entities for the demonstration projects under this subsection, the Secretary shall, to the maximum extent practicable—(A)encourage regional diversity among eligible entities, including participation by rural States;(B)encourage technological diversity among eligible entities; and(C)ensure that specific projects selected—(i)expand on the existing technology demonstration programs of the Department; and(ii)prioritize projects that leverage matching funds from non-Federal sources.(3)ReportsThe Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate—(A)not less frequently than once every two years for the duration of the demonstration program under this subsection, a report describing the performance of the program; and(B)if the program established under this subsection is terminated, an assessment of the success of, and education provided by, the measures carried out by recipients of financial assistance under the program.(i)Additional coordination(1)Manufacturing U.S.AIn carrying out this section the Secretary shall consider—(A)leveraging the resources of relevant existing Manufacturing USA Institutes described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d));(B)integrating program activities into a relevant existing Manufacturing USA Institute; or(C)establishing a new institute focused on low-emissions steel manufacturing.(2)Other Federal agenciesIn carrying out this section, the Secretary shall coordinate with other Federal agencies that are carrying out research and development initiatives to increase industrial competitiveness and achieve significant net nonwater greenhouse emissions reductions through low-emissions steel manufacturing, including the Department of Defense, Department of Transportation, and the National Institute of Standards and Technology..(b)Clerical amendmentSection 1(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 note) is amended in the table of contents by inserting after the item relating to section 454 the following:Sec. 454A. Low-Emissions Steel Manufacturing Research Program. .